         Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 1 of 24



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID BRENNAN                                                                        PLAINTIFF

v.                               Case No. 4:20-cv-00505-KGB


UNITED STATES OF AMERICA,
JOVITA CARRANZA, in her
official capacity as Administrator
of the U.S. Small Business Administration,
and STEVEN MNUCHIN, in his official capacity
as U.S. Secretary of the Treasury                                                DEFENDANTS

                                            ORDER

       Before the Court is plaintiff David Brennan’s emergency motion for ex parte temporary

restraining order and preliminary and permanent injunction (Dkt. No. 2). The Court denied

previously Mr. Brennan’s motion to the extent that he requested an ex parte ruling without notice

pursuant to Federal Rule of Civil Procedure 65(b)(1) and held under advisement Mr. Brennan’s

request for a temporary restraining order and preliminary and permanent injunction (Dkt. No. 4).

Defendants United States of America, Jovita Carranza, and Steve Mnuchin responded in

opposition to Mr. Brennan’s motion (Dkt. No. 9), and Mr. Brennan replied (Dkt. No. 10). For the

following reasons, the Court denies Mr. Brennan’s motion to the extent that he requests a

temporary restraining order and preliminary injunction. At this time, the Court declines to enter a

final judgment on the merits.

       I.      Background

       Millions of American workers and businesses have been affected by the COVID-19 global

pandemic. Congress passed the Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”) to help individuals, families, businesses, and health-care providers cope with the economic
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 2 of 24



and public health crises triggered by COVID-19. See 15 U.S.C. §§ 9001–9080. Among other

things, the CARES Act allows a business to seek an advance when applying to the Small Business

Administration (“SBA”) for an Economic Injury Disaster Loan (“EIDL”) in response to COVID-

19. Congress authorized 20 billion dollars to be appropriated to the SBA for it to provide

emergency grants under this feature of the CARES Act. See 15 U.S.C. § 9009(e)(7). The relevant

portion of the CARES Act provides:

       (e)    Emergency grant

              (1) In general
              During the covered period, an entity included for eligibility in subsection (b),
              including small business concerns, private nonprofit organizations, and small
              agricultural cooperatives, that applies for a loan under section 636(b)(2) of this title
              in response to COVID-19 may request that the Administrator provide an advance
              that is, subject to paragraph (3), in the amount requested by such applicant to such
              applicant within 3 days after the Administrator receives an application from such
              applicant.

              (2) Verification
              Before disbursing amounts under this subsection, the Administrator shall verify that
              the applicant is an eligible entity by accepting a self-certification from the applicant
              under penalty of perjury pursuant to section 1746 of Title 28.

              (3) Amount
              The amount of an advance provided under this subsection shall be not more than
              $10,000.

              (4) Use of funds
              An advance provided under this subsection may be used to address any allowable
              purpose for a loan made under section 636(b)(2) of this title [15 U.S.C. §
              636(b)(2)], including—

                  (A) providing paid sick leave to employees unable to work due to the direct
                     effect of the COVID-19;

                  (B) maintaining payroll to retain employees during business disruptions or
                     substantial slowdowns;

                  (C) meeting increased costs to obtain materials unavailable from the applicant's
                      original source due to interrupted supply chains;



                                                 2
          Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 3 of 24



                    (D) making rent or mortgage payments; and

                    (E) repaying obligations that cannot be met due to revenue losses.

                (5) Repayment
                An applicant shall not be required to repay any amounts of an advance provided
                under this subsection, even if subsequently denied a loan under section 636(b)(2)
                of this title.

                (6) Unemployment grant
                If an applicant that receives an advance under this subsection transfers into, or is
                approved for, the loan program under section 636(a) of this title, the advance
                amount shall be reduced from the loan forgiveness amount for a loan for payroll
                costs made under such section 636(a) of this title.

                (7) Authorization of appropriations
                There is authorized to be appropriated to the Administration $20,000,000,000 to
                carry out this subsection.

                (8) Termination
                The authority to carry out grants under this subsection shall terminate on December
                31, 2020.

15 U.S.C.A. § 9009(e). The CARES Act was signed into law on March 27, 2020, and required

that the Administrator of the SBA, Jovita Carranza (“Administrator”), “[n]ot later than 15 days

after March 27, 2020, . . . issue regulations to carry out this title and the amendments made by this

title without regard to the notice requirements under section 553(b) of Title 5.” 15 U.S.C. § 9012

(footnotes omitted).

         On April 7, 2020, the SBA announced that EIDL advance grants would be limited to

$1,000.00 per employee, up to $10,000.00 (Dkt. No. 9-1, at 6). Once the SBA verifies an entity’s

eligibility and approves the applicant’s advance grant, the information is transmitted to the United

States Department of the Treasury (“Treasury”), which disburses the advance grant to the entity

(Id., at 2).

         Mr. Brennan is a sole proprietor and is primarily engaged in a political podcast and the sale

of political-themed T-shirts and novelty items (Dkt. No. 1, ¶ 1). Mr. Brennan represents that he

                                                  3
          Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 4 of 24



accessed the SBA website on March 31, 2020, and completed the streamlined application for an

EIDL and Emergency EIDL Grant (Id., ¶ 14). According to Mr. Brennan, at the time he submitted

his application, it was the policy of the Administrator to advance the full $10,000.00 to every

applicant who requested an advance in that amount (Id.). Mr. Brennan represents that, despite

checking the box to request the advance, he did not receive the $10,000.00 advance within three

days (Id.). He represents that it was 21 days before he received any advance at all and that, when

he did receive an advance, it was only in the amount of $1,000.00 (Id., ¶¶ 14, 18). Mr. Brennan

thus sues defendants and seeks immediate disbursal of the remaining $9,000.00 that he requested

(Id., ¶ 21). Mr. Brennan claims that, without immediate disbursal of the remaining $9,000.00 that

he requested, he will suffer irreparable harm, including the permanent loss of his technological

equipment, furnishings, and fixtures with the inability to re-lease due to the damage to and loss of

his business reputation and goodwill with lease-creditors in the local lease creditor community

(Id.). He claims that he will suffer the permanent loss of his podcast and T-shirt business and the

inability to exercise his right to freedom of political speech through his podcast and T-shirt sales

(Id.).

         II.    Consolidation With Trial On The Merits

         At this time, the Court declines to consolidate its consideration of this motion with a trial

on the merits under Federal Rule of Civil Procedure 65(a).             Mr. Brennan first requested

consolidation in his reply to defendants’ response to Mr. Brennan’s motion for temporary

restraining order and preliminary injunction. Specifically, Mr. Brennan asserts that, because the

Court denied his request for an ex parte temporary restraining order, “it seems elementary that the

issue of the [temporary restraining order] is decided in the negative, and it is therefore appropriate

to view the motion now solely as one for a preliminary and permanent injunction pursuant to



                                                  4
         Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 5 of 24



Federal Rule of Civil Procedure 65(a).” (Dkt. No. 10, at 5).            Mr. Brennan contends that

consolidation of the instant motion and a trial on the merits is appropriate (Id.). He asserts that the

relief sought in the complaint is identical to the relief sought in the motion and that his claims for

relief will therefore be determined according to the same material facts, law, and legal theory (Id.).

        Because Mr. Brennan first made this consolidation request in his reply, defendants were

not provided with the opportunity to prepare arguments for the Court to consider in a trial on the

merits when filing defendants’ response. Instead, defendants responded to Mr. Brennan’s request

for temporary restraining order and preliminary injunctive relief only. The parties agreed to submit

this matter to the Court on the briefs, without a hearing. Consequently, the Court declines at this

time to consolidate the instant motion with a trial on the merits. Instead, the Court in this Order

considers and rules on only Mr. Brennan’s motion for temporary restraining order and preliminary

injunctive relief.

        III.    Analysis Of Request For Relief

        The Court begins with the threshold question of whether it has subject matter jurisdiction

over Mr. Brennan’s claim and specifically his request for injunctive relief. Mr. Brennan contends

that the Court has subject matter jurisdiction over his claims, but defendants argue the Court lacks

subject matter jurisdiction. Defendants have mounted a factual attack on the Court’s jurisdiction,

so Mr. Brennan does not enjoy the benefit of the allegations in his pleading being accepted as true

by this Court. See Branson Label, Inc. v. City of Branson, 793 F.3d 910, 915 (8th Cir. 2015).

        Having considered this matter, the Court determines that, at least at this stage of the

proceedings, Mr. Brennan seeks the issuance of an injunction against the Administrator to compel

a specific result in a discretionary area which 15 U.S.C. § 634(b)(1) of the Small Business Act

prohibits. See Peoples Brewing Co. v. Kleppe, 360 F. Supp. 729, 730 (E.D. Wis. 1973). As a



                                                  5
         Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 6 of 24



result, the Court concludes that it lacks subject matter jurisdiction over Mr. Brennan’s request for

a temporary restraining order and preliminary injunction brought pursuant to the Administrative

Procedures Act (“APA”), 5 U.S.C. § 702, at least to the extent that Mr. Brennan seeks to compel

agency action he claims has been unlawfully withheld.

               A.      The Administrative Procedures Act

       The federal government and its agencies generally are immune from suit in the absence of

a waiver. See Dep’t of the Army v. Blue Fox, Inc., 525 U.S. 255, 260 (1999). Mr. Brennan contends

that this Court has subject matter jurisdiction pursuant to § 702 of the APA, which provides that,

in general, a person wronged, aggrieved, or adversely affected by agency action may obtain

judicial review in federal court and secure a judgment against the United States (Dkt. No. 10, at

8). See 5 U.S.C. § 702. The Court rejects the argument that the APA provides a basis for

jurisdiction. It is well-established that the APA itself does not provide subject matter jurisdiction;

rather, it provides a cause of action for a plaintiff who has properly asserted a federal question

under 28 U.S.C. § 1331. See Califano v. Sanders, 430 U.S. 99, 107 (1997) (“We . . . conclude that

the APA does not afford an implied grant of subject matter jurisdiction permitting federal judicial

review of agency action.”).

       Further, even if there is a properly asserted federal question, the APA establishes a “basic

presumption of judicial review [for] one ‘suffering legal wrong because of agency action.’” Abbott

Labs. v. Gardner, 387 U.S. 136, 140 (1967) (quoting 5 U.S.C. § 702). That presumption can be

rebutted by a showing that the relevant statute “preclude[s]” review, 5 U.S.C. § 701(a)(1), or that

the “agency action is committed to agency discretion by law,” 5 U.S.C. § 701(a)(2). The Court

acknowledges that the Supreme Court has determined “[t]o ‘honor the presumption of review, we

have read the exception in § 701(a)(2) quite narrowly,’ confining it to those rare ‘administrative



                                                  6
         Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 7 of 24



decision[s] traditionally left to agency discretion.’” Dep’t of Homeland Sec. v. Regents of the Univ.

of Cal., 140 S. Ct. 1891, 1905 (2020) (second alteration in original) (citations and internal

quotation marks omitted).

       Here, the Court examines the federal question presented by Mr. Brennan and whether that

question is reviewable under the APA.

               B.      The Small Business Act

       All parties agree that the federal question underlying Mr. Brennan’s APA claims arises

under the Small Business Act, 15 U.S.C. § 631 et seq. Defendants cite § 634(b)(1) of the Small

Business Act and maintain that this provision bars this Court from hearing this case because the

United States has not waived sovereign immunity for suits seeking injunctive relief against the

SBA and that injunctive relief against that agency is barred by 15 U.S.C. § 634(b)(1) (Dkt. No. 9,

at 9). That section provides, as relevant here:

       In the performance of, and with respect to, the functions, powers, and duties vested
       in him by this chapter the Administrator may—

       (1) sue and be sued in any court of record of a State having general jurisdiction, or
       in any United States district court, and jurisdiction is conferred upon such district
       court to determine such controversies without regard to the amount in controversy;
       but no attachment, injunction, garnishment, or other similar process, mesne or final,
       shall be issued against the Administrator or his property

15 U.S.C. § 634(b)(1). Some courts, observing that § 634(b)(1)’s language precluding injunctive

relief against the Administrator is qualified by the introductory clause of § 634(b), “[i]n the

performance of, and with respect to the functions, powers and duties vested in [her] by this chapter

. . . ,” have suggested that, when the Administrator acts beyond the scope of her authority, §

634(b)(1) does not preclude injunctive action. See Ricks v. United States, 434 F. Supp. 1262, 1272

(S.D. Ga. 1976) (collecting cases).




                                                  7
         Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 8 of 24



        The Eighth Circuit has yet to consider the issue of whether § 634(b)(1) provides the SBA

with blanket immunity against suits seeking injunctive relief. Defendants direct the Court to

decisions rendered by the United States Courts of Appeals for the Fourth and Fifth Circuits, which

have both interpreted § 634(b)(1) to preclude all injunctive relief against the SBA. See Enplanar,

Inc. v. Marsh, 11 F.3d 1284, 1290 (5th Cir. 1994); Driskill, Inc. v. Abnor, 901 F.2d 383, 386 (4th

Cir. 1990). Mr. Brennan asserts that the Eighth Circuit has granted previously declaratory relief

where it had the same effect as an injunction. See State of Iowa ex rel. Miller v. Block, 771 F.2d

347 (8th Cir. 1985). Block, however, involved a suit seeking injunctive relief against the Secretary

of the United States Department of Agriculture to implement three federal agricultural disaster

relief programs; the Block court did not consider the availability of injunctive relief against the

SBA’s administrator. Mr. Brennan argues that the Fourth and Fifth Circuit cases should not control

here (Dkt. No. 10, at 9–10).

        To resolve the parties’ dispute, the Court need not resolve this precise issue. For the

following reasons, even if § 634(b) does not provide the SBA with blanket immunity against suits

seeking injunctive relief, the Court determines that Mr. Brennan seeks the issuance of an injunction

against the Administrator to compel a specific result in a discretionary area which § 634(b)(1)

prohibits and which under the APA is non-reviewable. As a result, the Court determines that Mr.

Brennan is not likely to succeed on the merits of his claim at least with respect to his request for

injunctive relief and therefore is not entitled to a temporary restraining order or preliminary

injunction at this stage of the litigation.

                C.      Ulstein Maritime As A Potential Exception

        In further support of his argument that this Court has jurisdiction over his claim, Mr.

Brennan relies on the United States Court of Appeals for the First Circuit’s decision in Ulstein



                                                 8
         Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 9 of 24



Maritime, Ltd. v. United States, 833 F.2d 1052 (1st Cir. 1987), to argue that, regardless of the

effect of § 634(b)(1), there are recognized exceptions permitting the award of injunctive relief.

According to Mr. Brennan, he alleges that the SBA exceeded its authority and maintains that the

injunction he seeks would not interfere with internal SBA operations or attach SBA funds, which

satisfies the standard established by the First Circuit in Ulstein Maritime for the Court to have

jurisdiction over this matter (Dkt. No. 10, at 9).

       Defendants also direct the Court to Ulstein Maritime, arguing that the First Circuit

concluded that § 634(b)(1) “does not provide blanket immunity from every type of injunction,”

but allows only a narrow review of “agency actions that exceed agency authority where the

remedies would not interfere with internal agency operations” through “judicial orders attaching

agency funds.” 833 F.2d at 1056–57. Defendants suggest that, even if this Court adopts the

reasoning in Ulstein Maritime, Mr. Brennan’s claim does not fall within this narrow category

because, according to defendants, Mr. Brennan does not allege that the SBA exceeded its authority,

and he requests specifically an injunction that interferes with internal agency operations through a

judicial order attaching agency funds (Dkt. No. 9, at 10).

       This Court is skeptical that Ulstein Maritime provides any exception to § 643(b). In Ulstein

Maritime, plaintiffs were seeking reversal of a particular agency determination of their own rights

following an administrative adjudication. Plaintiffs requested a declaration under the APA that a

“certificate of competency” issued by the SBA to one of plaintiffs’ competitors for a naval

procedural contract was invalid. The district court set aside the SBA certification and remanded

the matter to the Department of the Navy for further consideration. The First Circuit affirmed and

reasoned that a declaratory judgment invalidating an SBA certificate of competency was not the

equivalent of injunctive relief against the SBA. Also, the court stated in dicta that, even if a



                                                     9
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 10 of 24



declaratory judgment were to be considered injunctive relief, the district court had jurisdiction to

enter an injunction by virtue of 28 U.S.C. § 1491(a)(3). In reaching this latter conclusion, the First

Circuit relied heavily on Cavalier Clothes v. United States, 810 F.2d 1108, 112 (Fed. Cir. 1987),

and Related Industries, Inc. v. United States, 2 Cl. Ct. 517, 522 (1983), which, in turn, relied on §

1491(a)(3). Critically, § 1491(a)(3) authorized the United States Court of Federal Claims to issue

injunctive relief against the SBA but has since been repealed. See Turner v. U.S. Small Bus.

Admin., No. 4:00-CV-833 CAS, 2001 WL 1346016, at *3 (E.D. Mo. Sept. 10, 2001).

        Moreover, although the Eighth Circuit has not addressed this issue, Ulstein Maritime, to

the extent it purports to authorize federal district courts to award injunctive relief against the SBA,

is against the clear weight of authority. See, e.g., Enplanar, 11 F.3d at 1290; Abdnor, 901 F.2d at

386; Mar v. Kleppe, 520 F.2d 867, 869 (10th Cir. 1975); Valley Forge Flag Co. v. Kleppe, 506

F.2d 243, 244 (D.C. Cir. 1974) (per curiam); Palmer v. Weaver, 512 F. Supp. 281, 285 (E.D. Pa.

1981); Turner, 2001 WL 1346016, at *3; Little v. United States, 489 F. Supp. 1012, 1016 (C.D.

Ill. 1980), aff’d, 645 F.2d 77 (7th Cir. 1981), Murray v. Kleppe, 424 F. Supp. 108, 109 (M.D. Pa.

1977); Jets Servs., Inc. v. Hoffman, 420 F. Supp. 1300, 1308 (M.D. Fla. 1976); Analytical Sys.

Corp. v. Small Bus. Admin., 346 F. Supp. 1149, 1150 (D. Mass. 1972).

        The Eastern District of Missouri’s decision in Turner is instructive. In that case, plaintiffs

sought to restrain the SBA from foreclosing on certain real property located in St. Louis County,

Missouri. Rejecting the reasoning of Ulstein Maritime, the district court “agree[d] with the weight

of authority and h[eld] that the plain language of § 634(b)(1) precludes the issuance of injunctive

relief against the SBA.” Turner, 2001 WL 1346016, at *3. Noting that plaintiffs’ complaint sought

only injunctive relief, the district court dismissed it for failure to state a claim.




                                                   10
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 11 of 24



       Further, plaintiffs in Ulstein Maritime sought reversal of a particular agency determination

of their own rights following an administrative adjudication, and the case has been read to permit

only a narrow review of agency actions that exceed agency authority where the remedies would

not interfere with internal agency operations through judicial orders attaching agency funds. See

833 F.2d at 1056–57. Mr. Brennan claims that the relief he seeks would not interfere with internal

agency operations essentially because the Administrator’s actions have exceeded agency authority

and that the relief he seeks would not attach agency funds because he is requesting money from a

source that the government has already allocated as grant money. The funds he seeks are

distributed by the Treasury, not the SBA. Here, at least at this stage, Mr. Brennan appears to seek

to invalidate the manner in which the SBA is calculating total disbursement amounts under the

EIDL Advance Program, to prevent the SBA from disbursing any additional funds under this

program, and to award the first two million applicants $10,000.00 each. Even Mr. Brennan’s more

focused request for injunctive relief requiring the Administrator to award him an additional

$9,000.00 based on his Emergency EIDL Grant application seems likely to impact internal agency

operations, regardless of the original source of those funds. Cf. Mar, 520 F.2d at 869 (“The

likelihood is that the statute excepts the injunction because of the threat of impeding or interfering

with the administrative process.”). The Court is reluctant at this stage and on the record before it

to conclude that Mr. Brennan’s requested injunctive relief would not affect how the SBA

administers the EIDL Advance Program, potentially affecting millions of small business across

the United States, and that it does not attach agency funds.

       For all of these reasons, this Court is reluctant to determine on the record before it and at

this stage of the proceedings that Mr. Brennan is likely to demonstrate that Ulstein Maritime

provides any basis for this Court’s subject matter jurisdiction over Mr. Brennan’s claim.



                                                 11
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 12 of 24



               D.     Agency Authority And Discretionary Function

       Whether Mr. Brennan seeks to have this Court compel the Administrator to reach a specific

result in a discretionary area impacts this Court’s authority to review under the APA and

potentially under § 634(b) the SBA’s policy rationing the amount of money an applicant receives

as an advance under the CARES Act.

       Mr. Brennan argues that he seeks to prevent the Administrator from acting beyond the

scope of the authority delegated to her, that is, to restrain her from misinterpreting the CARES

Act, and that, under the APA, this Court has authority to correct an agency’s unlawful action. Mr.

Brennan contends that the SBA’s decision to ration advance grants is reviewable under the APA

because the CARES Act does not provide the Administrator with discretion to determine an

applicant’s Emergency EIDL Grant amount, but rather the CARES Act commits it to the discretion

of the applicant (Dkt. No. 10, at 13). He asserts that it was Congress’ intent for small businesses

to be able to obtain the full $10,000.00 advance grant regardless of employee count (Id., at 18).

Mr. Brennan directs the Court to two letters penned by certain members of Congress to the

Administrator of the SBA in support of this assertion (Dkt. No. 10, at 33–44).

       Defendants assert that the SBA has unreviewable discretion to decide the amount of EIDL

advance that an applicant receives pursuant to § 701(a)(2) of the APA, which excludes from

judicial review “agency action [that] is committed to agency discretion by law.” (Dk. No. 9, at

10). Defendants maintain that Mr. Brennan was awarded a $1,000.00 grant under the EIDL

Advance Program; that the Administrator was acting pursuant to authority vested in her by the

Small Business Act, specifically 15 U.S.C. § 9009’s authorization of Emergency EIDL Grants,

when making this award; and that, because the Administrator’s actions were conducted within the

scope of her authority, Mr. Brennan is barred from seeking an injunction against her. Cf. Valley



                                                12
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 13 of 24



Forge Flag Company, 506 F.2d at 244 (“The SBA Administrator’s actions in soliciting bids among

all small businesses and in cancelling the solicitation were conducted within the scope of his

authority. Plaintiff is thus barred from seeking an injunction against the Administrator.” (citing

15 U.S.C. § 634(b)(1))).

       Defendants contend that the CARES Act must be read in conjunction with 15 U.S.C. §

636(b)(2), which grants the SBA with broad discretion in granting EIDL loans (Dkt. No. 9, at 10).1



       1
          This provision states:
        (b) Disaster loans; authorization, scope, terms and conditions, etc.
Except as to agricultural enterprises as defined in section 647(b)(1) of this title, the Administration
also is empowered to the extent and in such amounts as provided in advance in appropriation
Acts—
        ...
        (2) to make such loans (either directly or in cooperation with banks or other lending
            institutions through agreements to participate on an immediate or deferred (guaranteed)
            basis) as the Administration may determine to be necessary or appropriate to any small
            business concern, private nonprofit organization, or small agricultural cooperative
            located in an area affected by a disaster, (including drought), with respect to both farm-
            related and nonfarm-related small business concerns, if the Administration determines
            that the concern, the organization, or the cooperative has suffered a substantial
            economic injury as a result of such disaster and if such disaster constitutes—
            (A) a major disaster, as determined by the President under the Robert T. Stafford
                Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
            (B) a natural disaster, as determined by the Secretary of Agriculture pursuant to section
                1961 of Title 7, in which case, assistance under this paragraph may be provided to
                farm-related and nonfarm-related small business concerns, subject to the other
                applicable requirements of this paragraph;
            (C) a disaster, as determined by the Administrator of the Small Business
                Administration;
            (D) an emergency involving Federal primary responsibility determined to exist by the
                President under the section 5191(b) of Title 42; or
            (E) if no disaster or emergency declaration has been issued pursuant to subparagraph
                (A), (B), (C), or (D), the Governor of a State in which a disaster or emergency has
                occurred may certify to the Small Business Administration that small business
                concerns, private nonprofit organizations, or small agricultural cooperatives (1)
                have suffered economic injury as a result of such disaster or emergency, and (2) are
                in need of financial assistance which is not available on reasonable terms in the
                disaster- or emergency-stricken area. Not later than 30 days after the date of receipt
                of such certification by a Governor of a State, the Administration shall respond in
                writing to that Governor on its determination and the reasons therefore, and may
                                                  13
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 14 of 24



They argue that, while the CARES Act creates a new form of assistance, it does not abrogate the

SBA’s long-standing discretion in administering its programs, and defendants argue that the

challenged decisions are committed to SBA’s discretion and unreviewable by this Court under the

APA (Id., at 12). Here, the Court examines whether the action challenged by Mr. Brennan is

agency action committed to agency discretion by law.

        The United States District Court for the District of Nevada considered recently whether the

SBA has discretion to ration Emergency EIDL Grants under the CARES Act. See LIT Ventures v.

Carranza, No. 220CV00706JADJA, 2020 WL 2200845, at *2 (D. Nev. May 5, 2020). The district

court in LIT Ventures confronted a claim similar to Mr. Brennan’s claim and determined that the

CARES Act does not prescribe a mandatory, ministerial duty on the part of the SBA to fund an

EIDL applicant’s request for an Emergency EIDL Grant in any amount requested up to $10,000.00.

As the court explained in LIT Ventures, statutory interpretation begins with the text, and “[w]here

the statute’s language is plain, [courts] do not consider the ‘legislative history or any other extrinsic

material.’” Id. (quoting U.S. ex rel. Hartpence v. Kinetic Concepts, Inc., 792 F.3d 1121, 1128 (9th

Cir. 2015)).

        The first paragraph of § 9009(e) of the CARES Act provides that:




                then make such loans as would have been available under this paragraph if a
                disaster or emergency declaration had been issued.
            Provided, That no loan or guarantee shall be extended pursuant to this paragraph (2)
            unless the Administration finds that the applicant is not able to obtain credit elsewhere:
            Provided further, That for purposes of subparagraph (D), the Administrator shall deem
            that such an emergency affects each State or subdivision thereof (including counties),
            and that each State or subdivision has sufficient economic damage to small business
            concerns to qualify for assistance under this paragraph and the Administrator shall
            accept applications for such assistance immediately.

15 U.S.C.A. § 636(b)(2).


                                                   14
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 15 of 24



       [d]uring the covered period, an entity included for eligibility in subsection (b),
       including small business concerns, private nonprofit organizations, and small
       agricultural cooperatives, that applies for a loan under section 636(b)(2) of this title
       in response to COVID-19 may request that the Administrator provide an advance
       that is, subject to paragraph (3), in the amount requested by such applicant to such
       applicant within 3 days after the Administrator receives an application from such
       applicant.

15 U.S.C.A. § 9009(e)(1). The third paragraph instructs that “[t]he amount of an advance provided

under this subsection shall not be more than $10,000.00.” 15 U.S.C.A. § 9009(e)(3).

       Based on the language of the CARES Act, the Court cannot conclude that this language

prescribes a mandatory, ministerial duty on the part of the SBA to fund an EIDL applicant’s request

for an Emergency EIDL Grant in any amount requested up to $10,000.00. The first paragraph is

not directed at the SBA, but this language instead instructs an applicant what the applicant may do

when applying for an EIDL in response to COVID-19, which is to ask the SBA to provide an

advance that is subject to the $10,000.00 limit within three days of receiving the EIDL application.

This Court concurs in the determination reached by the district court in LIT Ventures.

       The LIT Ventures court wrote:

       The CARES Act is an extension of powers that Congress has already granted to the
       SBA and its Administrator—most particularly for the emergency grant, the power
       to make and administer EIDLs. In that regard, Congress empowered the SBA “to
       make such loans . . . as the Administration may determine to be necessary or
       appropriate to any small business concern . . . located in an area affected by a
       disaster . . . if the Administration determines that the concern . . . has suffered a
       substantial economic injury as a result of such disaster . . . .

2020 WL 220845, at *3.

       As the court determined in LIT Ventures, “may” is a permissive word, and courts construe

it to vest discretionary power absent a clear indication from the context that Congress used the

word in a mandatory sense. Id., at *7–8. “Although ‘may’ could be read as permissive . . . the

mere use of ‘may’ is not necessarily conclusive of congressional intent to provide for a permissive



                                                 15
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 16 of 24



or discretionary authority.” Cortez Byrd Chips, Inc. v. Bill Harbert Const. Co., 529 U.S. 193, 198–

99 (2000) (examining §§ 9–11 of the Federal Arbitration Act, 9 U.S.C. §§ 9–11) (citing United

States v. Rodgers, 461 U.S. 677, 706 (1983) (“The word ‘may,’ when used in a statute, usually

implies some degree of discretion[, but] [t]his common-sense principle of statutory construction .

. . can be defeated by indications of legislative intent to the contrary or by obvious inferences from

the structure and purpose of the statute” (footnote and citations omitted))); Citizens & S. Nat’l

Bank v. Bougas, 434 U.S. 35, 38 (1977). There is not a clear indication from the language of this

statute that the word “may” is used in a mandatory sense.

       The Court acknowledges that Mr. Brennan has not challenged the SBA’s discretionary

authority to administer the EIDL Loan Program, which language the LIT Ventures court examined

and relied upon in part to reach its conclusion. Rather, Mr. Brennan’s complaint lies with the

manner in which the SBA has administered the EIDL Advance Program. The parties dispute

whether these should be considered separate and discrete programs. The Court acknowledges that

the EIDL Advance Program was created for the specific purpose of providing immediate economic

relief to small businesses that are currently experiencing a temporary loss of revenue. Further, the

Court acknowledges that three of the five enumerated uses for emergency advance funds are

wholly unrelated to the recipient’s number of employees, see 15 U.S.C. § 9009(e)(4)(C)–(E); that

the CARES Act explicitly includes zero-employee proprietorships within the definition of a

covered entity for purposes of Emergency EIDL Grants, see 15 U.S.C. § 9009(a)(2)(B) (defining

“eligible entity” to include “any individual who operates under a sole proprietorship, with or

without employees, or as an independent contractor” (emphasis added)); and that the SBA must

distribute the Emergency EIDL within three days of the request, see 15 U.S.C. § 9009(e)(1).

Regardless, this Court agrees with the district court’s conclusion in LIT Ventures and determines,



                                                 16
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 17 of 24



at least at this stage of the litigation and on the record before it, that the CARES Act vests the

Administrator with discretion.

       For these reasons, the Court denies Mr. Brennan’s request for a temporary restraining order

and preliminary injunction.

       IV.     Request For Declaratory Relief

       While most courts have rejected the reasoning of Ulstein Maritime and found that

injunctive relief against the SBA is precluded by § 634(b)(1), most, but not all, courts have

concluded that a plaintiff may assert claims for declaratory relief (and monetary damages) against

the SBA. Compare Mar, 520 F.2d at 869 (concluding that § 634(b)(1) does not preclude an action

for damages or one seeking a declaratory judgment), with Murray, 424 F. Supp. at 109 (dismissing

claim for declaratory relief under § 634(b)(1)). For example, in Mar, individual guarantors of a

lease guaranteed by the SBA brought an action against the Administrator, claiming that the SBA

had breached an agreement to release the individual guarantors if they found a tenant to take over

on the defaulted lease. The Tenth Circuit held that “[t]he likelihood is that the statute excepts the

injunction because of the threat of impeding or interfering with the administrative process. It does

not, however, preclude an action for damages or one seeking a declaratory judgment.” Mar, 520

F.2d at 869. The Tenth Circuit explained that, to the extent plaintiffs’ complaint prayed that an

order be issued directing defendant to execute a release freeing them from liability for personal

endorsements, it should be construed as, in effect, an action seeking a mandatory injunction. As

such, it was barred by 15 U.S.C. § 634(b). However, the Tenth Circuit indicated that it could grant

declaratory relief. In Ulstein Maritime, the First Circuit explained that “[a] declaratory judgment

states the existing legal rights in a controversy, but does not, in itself, coerce any party or enjoin

any future action.” 833 F.2d at 1054.



                                                 17
           Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 18 of 24



       The Eighth Circuit does not appear to have addressed this issue, and this Court need not

resolve this issue at this time to resolve Mr. Brennan’s pending motion for temporary restraining

order and preliminary injunction. While Mr. Brennan’s complaint seeks declaratory relief, his

motion for a temporary restraining order and preliminary injunction does not contain such a

request.

       V.       Writ of Mandamus

       As an alternative to injunctive relief, Mr. Brennan suggests that this Court consider a writ

of mandamus (Dkt. No. 2, at 3). Mr. Brennan alleges that, because the Administrator failed to

carry out a ministerial task, the Court has jurisdiction over his mandamus petition. However, for

the reasons explained in this Order, the Court determines, at least at this stage of the litigation and

on the record before it, that the payment of an Emergency EIDL Grant to Mr. Brennan is not a

ministerial duty, the performance of which this Court can compel by mandamus.

       To analyze Mr. Brennan’s request for a writ of mandamus, it is necessary to distinguish

between the Court’s power to adjudicate a request for mandamus relief and the Court’s authority

to grant relief. “Only the former necessarily implicates the subject-matter jurisdiction of the court;

the latter will depend on whether the [rule] on which the plaintiff is relying imposes a clear duty

on the officer or employee of the United States.” Ahmed v. Dep’t of Homeland Sec., 328 F.3d 383,

386 (7th Cir. 2003) (citation omitted).

       The Court determines that it lacks jurisdiction under the All Writs Act, 28 U.S.C. § 1651,

which is not an independent grant of jurisdiction to a court; rather, it merely permits a court to

issue writs in aid of its jurisdiction where subject matter jurisdiction already exists. See 28 U.S.C.

§ 1651(a).




                                                  18
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 19 of 24



       The Court also considers the Mandamus Act, 28 U.S.C. § 1361, which vests district courts

with original subject matter jurisdiction over “any action in the nature of mandamus to compel an

officer or employee of the United States or any agency thereof to perform a duty owed to the

plaintiff.” A district court may issue a writ of mandamus only if: (1) the plaintiff can establish a

clear and indisputable right to the relief sought, (2) the defendant has a non-discretionary duty to

honor that right, and (3) the plaintiff has no other adequate remedy. See Castillo v. Ridge, 445

F.3d 1057, 1060–61 (8th Cir. 2006) (citing In re SDDS, Inc., 97 F.3d 1030, 1034 (8th Cir. 1996)).

       It is generally accepted that “application of the mandamus remedy to require a public

official to perform a duty imposed upon him in his official capacity is not limited by sovereign

immunity.” Simmat v. U.S. Bureau of Prisons, 413 F.3d 1225, 1234 (10th Cir. 2005). This legal

precept dates back at least to Minnesota v. Hitchcock, in which the Supreme Court held that suits

to compel federal officers:

       to perform some ministerial duty imposed upon them by law, and which they
       wrongfully neglect or refuse to perform . . . would not be deemed suits against the
       United States within the rule that the government cannot be sued except by its
       consent, nor within the rule established in the Ayers Case.

185 U.S. 373, 386 (1902); see also Houston v. Ormes, 252 U.S. 469, 473 (1920) (“Confined, as it

necessarily must be, to cases where the officials of the government have only a ministerial duty to

perform, and one in which the party complainant has a particular interest, the practice is a

convenient one, well supported by both principle and precedent.”).

       The Eighth Circuit has explained that, “[i]n resolving whether mandamus jurisdiction is

available, the ‘allegations of the complaint, unless patently frivolous, are taken as true to avoid

tackling the merits under the ruse of assessing jurisdiction.’” Belles v. Schweiker, 720 F.2d 509,

513 (8th Cir. 1983) (quoting Carpet, Linoleum & Resilient Tile Layers v. Brown, 656 F.2d 564,

567 (10th Cir. 1981)). In Belles, the plaintiff alleged that she was entitled to certain rights under

                                                 19
         Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 20 of 24



42 U.S.C. § 404(b) and that the Secretary of Health and Human Services had a clear duty to apply

the provisions of § 404(b) to her. The Eighth Circuit, “[t]aking [plaintiff’s] allegations at face

value, . . . conclude[d] that the trial court was correct in finding that it had jurisdiction under §

1361.” Id. (footnote omitted).

        While, at first blush, Belles might appear to support Mr. Brennan’s jurisdictional

allegations, the Eighth Circuit subsequently explained that, in Belles:

        a decision in the plaintiff’s favor there “would not entitle her to benefits, but would
        instead give her a right to notice and a prerecoupment hearing.” Accordingly, we
        held that jurisdictional limits of § 405 did not prohibit the exercise of mandamus
        jurisdiction where mandamus jurisdiction was otherwise appropriate. The Belles
        court declined to consider whether the exercise of mandamus jurisdiction was
        appropriate in that case.

Mitchael v. Colvin, 809 F.3d 1050, 1055 (8th Cir. 2016) (citations omitted). In Mitchael, former

dual status National Guard technicians sued the Commissioner of Social Security, seeking to

compel him to recalculate the amount of their benefits to allow them to take advantage of a rule

allowing dual status technicians to avoid application of the Windfall Elimination Provision. This

Court dismissed the technicians’ claims for lack of jurisdiction, and the technicians appealed. The

Eighth Circuit held, as relevant here, that mandamus jurisdiction was not warranted because the

Social Security Administration did not have a clear, non-discretionary duty to reconsider the

plaintiffs’ benefits.

        Because defendants have mounted a factual attack on the Court’s jurisdiction, Mr. Brennan

does not enjoy the benefit of the allegations in his pleading being accepted as true by this Court.

See Branson Label, 793 F.3d at 915. This case is more similar to the facts in Mitchael than Belles.

A decision in Mr. Brennan’s favor would entitle him to additional EIDL Advance funds, and the

Court determines at this stage of the litigation and on the record before it that the Administrator




                                                  20
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 21 of 24



does not have a clear, non-discretionary duty to fund an EIDL applicant’s request for an emergency

grant in any amount requested up to $10,000.00.

       For these reasons, the Court determines that Mr. Brennan is not likely to succeed on his

claim for a writ of mandamus.

       VI.     First Amendment Claim

       To the extent Mr. Brennan alleges a First Amendment claim, the Court determines he is

not likely to succeed on the claim. It does not violate the First Amendment for the Administrator

to allocate Emergency EIDL on the basis of a business’ number of employees.

       VII.    Unreasonable Delay Claim

       To the extent Mr. Brennan’s allegations that the Administrator did not approve his request

for Emergency EIDL within the statutorily prescribed three-day period, or issue regulations to

carry out the amendments made by the CARES Act within the statutorily prescribed fifteen-day

period, see 15 U.S.C. § 9012, could be construed as an “unreasonable-delay” claim under Norton

v. Southern Utah Wilderness Alliance, 542 U.S. 55 (2004), the Court determines that Mr. Brennan

is not likely to succeed on such a claim. Any such claim based on these allegations likely is now

moot because the Administrator has already acted on Mr. Brennan’s EIDL Advance application

and because Mr. Brennan is now aware of the employee-count rule.

       VIII. Rule Making Claim

       Mr. Brennan also claims that the SBA was required to publish its so-called employee-count

rule in the Federal Register (Dkt. No. 3, ¶¶ 10–13). Section 552 of Title 5 provides that “a person

may not in any manner be required to resort to, or be adversely affected by, a matter required to

be published in the Federal Register and not so published.” The Supreme Court has explained that

§ 10 of the APA, 5 U.S.C. §§ 701–706, confers standing to obtain review of administrative actions



                                                21
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 22 of 24



upon those parties who allege “that the challenged action ha[s] caused them [an] ‘injury in fact,’ .

. . to an interest ‘arguably within the zone of interests to be protected or regulated’ by the statutes

that the agencies were claimed to have violated.” Sierra Club v. Morton, 405 U.S. 727, 733 (1972)

(footnote omitted) (quoting Ass’n of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153

(1970)). “[T]he interest alleged to have been injured may reflect aesthetic, conservational, and

recreational as well as economic values.” Id. at 738 (citation and internal quotation marks

omitted).

       Arguably, Mr. Brennan does not have standing to pursue a rule-making claim under §

552(a) because there is no casual connection between the alleged injury and the conduct of which

he complains. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992).

       However, even if Mr. Brennan has standing to seek judicial review under 5 U.S.C. § 552(a),

Mr. Brennan’s rule-making argument is misplaced because he was not “adversely affected” within

the meaning of the APA by not learning of the internal memorandum before applying for an

Emergency EIDL Grant. Under the CARES Act, the Administrator was required to “issue

regulations to carry out this title and the amendments made by this title without regard to the notice

requirements under section 553(b) of title 5” “[n]ot later than 15 days after March 27, 2020,” i.e.,

April 11, 2020. 15 U.S.C. § 9012 (footnotes omitted). According to Mr. Brennan’s complaint, he

applied for Emergency EIDL on March 31, 2020. The employee-count rule is located in an internal

memorandum from Kimberly S. Butler, Director, Office of Grants Management, to Tami Perriello,

Chief Financial Officer, dated April 7, 2020 (“the Butler Memorandum”) (Dkt. No. 9-1, at 5–6).

The parties do not appear to dispute that the Butler Memorandum was not made available to the

public within the statutorily prescribed 15-day period.




                                                  22
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 23 of 24



       The SBA was not required to have issued regulations by the time that Mr. Brennan applied

for Emergency EIDL. Further, and critically, it is apparent that Mr. Brennan “would have stood

in no better stead if he had had notice of the internal memorandum before filing his request for

[Emergency EIDL].” Pesikoff v. Sec’y of Labor, 501 F.2d 757, 763 n.12 (D.C. Cir. 1974). Stated

differently, Mr. Brennan cannot demonstrate that, had the Administrator published her employee-

count rule in the Federal Register, rather than memorializing it in an internal memorandum, he

would have received any more funds from the Administrator. Because this Court determines that

the Small Business Act, as amended by the CARES Act, confers discretionary authority on the

Administrator to determine the amount of Emergency EIDL to award each applicant, up to

$10,000.00, the Administrator still would not have exceeded the scope of the authority delegated

to her in awarding Mr. Brennan only $1,000.00 in Emergency EIDL.

       Even setting aside these issues, the Administrator was not required to publish the

employee-count rule in the Federal Register because, despite Mr. Brennan’s contentions to the

contrary, it is not a “substantive” rule, that is, a rule that “bind[s]” the public, Morton v. Ruiz, 415

U.S. 199, 236 (1974), or, like a statute, has the “force and effect” of law,” Perez v. Mortg. Bankers

Ass’n, 575 U.S. 92, 96 (2015) (quoting Chrysler Corp. v. Brown, 441 U.S. 281, 302–03 (1979)).

See also Bunge Corp. v. United States, 5 Cl. Ct. 511, 523 (1984), aff’d, 765 F.2d 162 (Fed. Cir.

1985) (“When the matter in issue involves a policy that is entirely internal to the agency and that,

of itself, does not affect the conduct of private parties, publication is not required by section

552(a)(1)(D).” (citing Pesikoff, 501 F.2d at 763 n. 12)). Additionally, any belabored rule-making

process would defeat the Congressional purpose of the EIDL Advance Program, that is, to assist




                                                  23
        Case 4:20-cv-00505-KGB Document 12 Filed 07/14/20 Page 24 of 24



small business owners with immediate financial relief during the COVID-19 pandemic. For these

reasons, Mr. Brennan is unlikely to succeed on his rule-making claim.2

        IX.     Conclusion

        For the foregoing reasons, having determined that Mr. Brennan is unlikely to succeed on

the merits of his claims at this stage of the litigation and on the record before the Court, the Court

denies Mr. Brennan’s motion for temporary restraining order and preliminary injunction (Dkt. No.

2). The Court holds under advisement Mr. Brennan’s request for a permanent injunction and

declaratory relief.

        It is so ordered this 13th day of July, 2020.



                                                        Kristine G. Baker
                                                        United States District Judge




   2
     Section 9012 of Title 15 provides that regulations issued by the Administrator to carry out
the amendments made by the CARES Act need not comply with the notice requirements under 5
U.S.C. § 533(b), which requires an agency to publish notice of proposed rule-making in the
Federal Register. Accordingly, the Administrator may forego notice and comment in
promulgating regulations to carry out the amendments made by the CARES Act. However,
whether the Administrator may forego publishing notice of proposed rule-making is not the
question before the Court today; rather, the issue is whether the Administrator may forego
publishing the final rule along with a statement of its basis and purpose in the Federal Register
pursuant to 5 U.S.C. § 552.
                                                  24
